DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The finality of the office action mailed on 4/27/2022 has been withdrawn.   A supplemental office action has been provided to address ambiguity in claim 5 and claim 12 presented  in the submission filed  1/21/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of 
a: a shared electrode above the semiconductor layer wherein the at least a part of the shared electrode vertically overlaps with the drain electrode and the gate electrode
b: a shared electrode below the semiconductor layer wherein the at least a part of the shared electrode vertically overlaps with the drain electrode 
must be shown or the feature(s) canceled from the claim(s) 5 & 12 .  No new matter should be entered. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
 reference characters “WL" and "311" have both been used to designate gate electrode (311)as shown in fig 3A. The specification discloses “ A word line of the RRAM array, e.g., Wl  of fig. 1 , may be coupled to the gate electrode of the transistor 314” pp. 10, lines 31-34.  
Reference characters “SL" and "301" have both been used to designate electrode (301) of the storage cell 312 as shown in fig 3A. The specification discloses “ The current may be from a source line, the SL of Figure 1, coupled to the electrode 301 of the storage cell 312 pp. 10, lines 34-35.  
Reference characters “WL" and "371" have both been used to designate gate electrode (371)as shown in fig 3B. The specification discloses “ A word line of the RRAM array, e.g., Wl  of Figure 1, may be coupled to the gate electrode 371 of the transistor 374 to select the memory cell 372” pp. 11, lines 28-30.
Reference characters “SL" and "367" have both been used to designate source  electrode (367)as shown in fig 3B. The specification discloses “The current may be from a source line, the SL of Figure 1, coupled to the electrode 367 of the storage cell 372 “ pp. 11, lines 31-32.
Reference characters “BL" and "369" have both been used to designate drain electrode (369)as shown in fig 3B. The specification discloses “the drain
electrode 369 which is coupled to a bit line, e.g., BI of Figure 1” pp. 11 lines 34-35.
Reference characters “WL" and "411" have both been used to designate gate electrode (411)as shown in fig 4A. The specification discloses “ A word line of the RRAM array, e.g., Wl  of fig. 1 , may be coupled to the gate electrode (411) of the transistor 414 pp. 13, lines 15-16.  
Reference characters “SL" and "407" have both been used to designate source electrode (407) of the storage cell 412 as shown in fig 4A. The specification discloses “ The current may be from a source line, the SL of Figure 1, coupled to the electrode 407 of the storage cell 412 pp. 13, lines 18-19.  
Reference characters “WL" and "471" have both been used to designate gate electrode (471)as shown in fig 4B. The specification discloses “ A word line of the RRAM array, e.g., Wl  of Figure 1, may be coupled to the gate electrode 471 of the transistor 474 to select the memory cell 472” pp. 14, lines 12-14.
Reference characters “SL" and "467" have both been used to designate source  electrode (467)as shown in fig 4B. The specification discloses “The current may be from a source line, the SL of Figure 1, coupled to the electrode 467 of the storage cell 472 “ pp. 14, lines 15-16.
Reference characters “BL" and "469" have both been used to designate drain  electrode (469)as shown in fig 4B. The specification discloses “the drain
electrode 469 which is coupled to a bit line, e.g., BI of Figure 1” pp. 14 line 18.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support for the shared electrode overlapping the drain electrode as indicate in claim 5 and claim 12.  The specification discloses  that the shared electrode is the source electrode (pp. 3, lines 25-26; pp. 4 lines 5-7; pp. 4 , lines 14-16; pp. 10, lines 18-20; pp. 10 , 11-12, pp. 12, lines 22-24; and pp 18 lines 19-20). Specifically, the specification states that the gate electrode may vertically overlap with the drain electrode 309 and a part of the shared electrode 307( pp. 10, lines 18-20).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-18 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 and claim 12  disclose the limitation of “wherein at least a part of the shared electrode vertically overlaps with the gate electrode and the drain electrode” which is unclear.  Examiner notes that arguments filed 1/21/2022  state that claim 5, as discussed during the Examiner interview that “a shared electrode above or below the semiconductor layer, wherein at least a part of the shared electrode vertically overlaps with the gate electrode and the drain electrode” as found in claim 7.  However, Examiner notes that claim 7 discloses “wherein the gate electrode vertically overlaps with the drain electrode and a part of the shared electrode,” which was presented in the interview conducted on 1/20/2022 (see attachment agenda filed 1/26/2022). Examiner agreed that the limitations of claim 7 had overcome the prior art of record which was previously indicated as allowable subject matter. The amendment filed on 1/21/2022 created ambiguity  since it is unclear as to what is being interpreted as a shared electrode.  Applicant specification indicates that the shared electrode is a source electrode (pp. 3 lines 25-26; pp. 4 lines 5-7 ; pp.  7 , lines 14-16; pp 10 lines 18-20; pp, 12 lines 22-24, pp. 11 lines 10-12; pp. 18 lines 9-10). The specification states  the gate electrode 311 may vertically overlap with the drain electrode 309 and a part of the shared electrode 307(source electrode) lines 19-20 pp 10 (also shown in fig. 4a: gate electrode 411 overlapping source electrode 407 and  drain electrode 409).  Examiner interprets that the limitations of claim 5 and claim 12 was meant to disclose “ wherein the gate electrode vertically overlaps with the drain electrode and a part of the shared electrode.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated  by Tsai (US Pub no. 2015/0235698 A1).
Regarding claim 1, Tsai et al discloses a resistive random access memory (RRAM) storage cell [0024] (fig. 5), comprising:  a semiconductor substrate(30); a first electrode(38) on the semiconductor substrate(30);  a semiconductor layer (44)[0046]on the first electrode(38); a resistive switching material layer (40)on the semiconductor layer(44): a second electrode (42)on the resistive switching material layer(40); and wherein the first electrode(38) or the second electrode is shared with a transistor(FET 24) proximate to the RRAM storage cell (20)( Examiner interprets the conductive feature 38 as a first electrode that is shared between the RRAM device 20 and the FET 24 see fig. 5).

Regarding claim 2, Tsai et al discloses wherein the semiconductor layer
includes polysilicon[0046].

Regarding claim 3, Tsai et al discloses wherein the resistive switching
material layer(40) includes HfOx, TaOx[0051].

Regarding claim 4, Tsai et al discloses wherein the second electrode includes
TaN[0058]
Allowable Subject Matter
Claims 19-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the limitation of claim 19 including: the semiconductor layer and the dielectric
layer are between the first electrode and the second electrode of the storage cell was
not found in prior art.
Claim 5 and claim 12  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 filed 6/2/2022 have been considered but are moot because of  the new ground of rejection. As described in the interview conducted on 6/07/2022, Tsai et al teaches in para [0031]The RRAM device 20 and the FET 24 are coupled together through one or more conductive features 38. Examiner interprets the conductive feature 38 as a first electrode that is shared between the RRAM device 20 and the FET 24 (see fig. 5).
Furthermore, with respect to claim 5 and claim 12 filed 1/21/2022, Examiner notes that arguments filed 1/21/2022  state that claim 5, as discussed during the Examiner interview that “a shared electrode above or below the semiconductor layer, wherein at least a part of the shared electrode vertically overlaps with the gate electrode and the drain electrode” as found in claim 7.  However, Examiner notes that claim 7 discloses “wherein the gate electrode vertically overlaps with the drain electrode and a part of the shared electrode,” which was presented in the interview conducted on 1/20/2022 (see attachment agenda 1/26/2022). Examiner agreed that the limitations of claim 7 had overcome the prior art of record which was previously indicated as allowable subject matter. The amendment filed on 1/21/2022 created ambiguity  and has been addressed above. Claim 12 was amended with the same limitation as claim 5  and therefore has the same issue.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813